THE FOLLOWING ORDER
IS APPROVED AND ENTERED
AS THE ORDER OF THIS COURT:

DATED: October 25, 2018
                                              Beth E. Hanan
                                              United States Bankruptcy Judge

                     UNITED STATES BANKRUPTCY COURT
                   FOR THE EASTERN DISTRICT OF WISCONSIN

In re:
         James W. Ehlers,                             Case No. 16-29505-beh

                    Debtor.                           Chapter 11


         ORDER APPROVING AMENDED DISCLOSURE STATEMENT AND
            CONFIRMING AMENDED PLAN OF REORGANIZATION


         The amended plan under chapter 11 of the Bankruptcy Code filed by the
debtor on August 27, 2018, having been transmitted to creditors together with
a copy of the disclosure statement conditionally approved by the Court on
August 21, 2018, as amended on August 27, 2018; and
         It having been determined after notice and a hearing that the
requirements for final approval of the disclosure statement have been satisfied,
and it having been determined after hearing on notice that the requirements for
confirmation set forth in 11 U.S.C. § 1129 have been satisfied;
         IT IS ORDERED that the disclosure statement filed by the debtor on
August 27, 2018, is finally approved, and the amended plan filed by the debtor
on August 27, 2018, as modified on the record at the October 12, 2018
confirmation hearing, is confirmed. A copy of the confirmed plan is attached.

                                         #####




     Case 16-29505-beh        Doc 241   Entered 10/26/18 10:08:33   Page 1 of 43
                    UNITED STATES BANKRUPTCY COURT
                     EASTERN DISTRICT OF WISCONSIN
______________________________________________________________________________

In re:
                                                                     Chapter 11
           James W. Ehlers                                           Case No.: 16-29505-BEH

                              Debtor.
______________________________________________________________________________

              DEBTOR’S AMENDED PLAN OF REORGANIZATION
                         [As Modified on October 5, 2018]
______________________________________________________________________________

           James W. Ehlers, as debtor in possession, proposes the following amended plan of

reorganization in his case pursuant to Section 1121 of chapter 11 of title 11 of the United States

Code:

                                            ARTICLE I

           DEFINITIONS:

           Unless the context otherwise requires, the following terms shall have the following

meanings when used in initially capitalized form in the Plan. The terms defined shall be equally

applicable to both the singular and plural forms of each term unless the context otherwise requires.

Any term used in the Plan that is not defined here, but that is defined in the Code shall have the

meaning assigned to that term in the Code. Any term used in initially capitalized form in the Plan

shall have the same meaning in the disclosure statement, filed with the Plan, unless the context

otherwise requires.

Evan P. Schmit
Kerkman & Dunn
839 N. Jefferson St., Suite 400
Milwaukee, WI 53202
Phone: 414.277.8200
Facsimile: 414.277.0100
Email: eschmit@kwdlaw.com




         Case 16-29505-beh        Doc 241   Entered 10/26/18 10:08:33         Page 2 of 43
       1.1     506(b) Claim shall mean a Claim by any Creditor under § 506(b) of the Code.

       1.2     Administrative Claimant shall mean any person or entity entitled to payment for

an Administrative Expense.

       1.3     Administrative Expense shall mean any claim, as defined by the Bankruptcy Code,

which arises after the Petition Date and constitutes (i) an unpaid or unreimbursed cost or expense

of administering either Chapter 11 case allowed under the Code including, without limitation, any

actual and necessary expenses of preserving the estate of the Debtor; (ii) any actual and necessary

expense of operating the business of the Debtor; (iii) any indebtedness or obligation incurred or

assumed by the Debtor in connection with the conduct of his business or for the acquisition or

lease of property or for the procurement of services; (iv) any costs or expenses of the Reorganized

Debtor for the administration and implementation of the Plan, for the administration, prosecution

or defense of any Claim by or against the Debtor, and for administration of the Plan; and (v) any

allowances of compensation and reimbursement of expenses to the extent allowed by the Final

Order, whether arising before or after the Effective Date.

       1.4     Allowed Claim shall mean any Claim (a) with respect to which a proof of claim has

been filed with the Bankruptcy Court on or before the date to be fixed as provided by the

Bankruptcy Court pursuant to Rule 3003; or (b) scheduled in the list of creditors prepared and filed

pursuant to Rule 1007(b) and not listed as disputed, contingent or unliquidated as to amount; and

for either (a) or (b), any Claim for which no objection has been filed within the applicable

limitation fixed by Rule 3007 or by a Bankruptcy Court order, or any Claim for which any such

objection has been resolved by an order no longer subject to appeal or for which no appeal is

pending.

                                                 2




      Case 16-29505-beh        Doc 241      Entered 10/26/18 10:08:33         Page 3 of 43
       1.5     Allowed Priority Claim shall mean an Allowed Claim for which the holder asserts,

and is determined to be entitled to, priority under § 507 of the Code or under any other provision

of the Code including, without limitation, Claims for Administrative Expenses and tax claims.

       1.6     Allowed Secured Claim shall mean an Allowed Claim secured by a valid and

enforceable lien, security interest, mortgage or other recognized interest in property in which the

Debtor has an interest, which is not void or voidable under any state or federal law or subject to

set off under § 553 of the Code, but only to the extent of the Claim’s value pursuant to § 506(a) of

the Code. That portion of an Allowed Claim that is not an Allowed Secured Claim shall be an

Allowed Unsecured Claim.

       1.7     Allowed Unsecured Claim shall mean any Allowed Claim that is not an Allowed

Secured Claim, an Allowed Priority Claim, an Allowed 506(b) Claim or an Administrative

Expense.

       1.8     Arizona Property shall mean the Debtor’s real property located at 15695 W. Earll

Dr., Goodyear, AZ 85395.

       1.9     Bankruptcy Court shall mean the United States Bankruptcy Court for the Eastern

District of Wisconsin and any federal court with concurrent or appellate jurisdiction.

       1.10    BMO Harris shall mean BMO Harris Bank N.A. that holds a second mortgage on

the Naples Property.

       1.11    Cash shall mean by a check drawn on the Debtor’s bank account which has

sufficient funds to pay the check when it is presented to the Debtor’s bank.

       1.12    CCAP Auto shall mean CCAP Auto Lease LTD which held a first priority lien

against the Debtor’s 2014 Jeep Cherokee.

                                                 3




      Case 16-29505-beh        Doc 241      Entered 10/26/18 10:08:33          Page 4 of 43
       1.13    Claim shall mean any right to payment, or right to an equitable remedy for breach

of contract or performance if such breach gives rise to a right of payment, asserted against the

Debtor that was in existence on or as of the Petition Date, whether or not the right to payment or

right to an equitable remedy is reduced to judgment, liquidated, unliquidated, fixed, contingent,

matured, unmatured, disputed, undisputed, legal, secured or unsecured

       1.14    Class shall mean the classes specified in Article II of the Plan.

       1.15    Code shall mean title 11 of the United States Code as amended from time to time.

       1.16    Colorado Property shall mean Debtor’s condominium unit that is located at 22714

US Hwy 6 Dillon, CO 80435.

       1.17    Confirmation Date shall mean the date upon which the Bankruptcy Court’s Order

of Confirmation, pursuant to § 1129 of the Code, becomes a Final Order.

       1.18    Court Approved Interest Rate shall mean the rate of interest determined by the

Bankruptcy Court which the Debtor is required to pay a Class of Creditors so that the deferred

Cash payments to the Creditors in the Class have a value as of the Effective Date equal to the

Creditors’ Allowed Claim in order to comply with § 1129(b)(2)(A)(II) or (B)(i) of the Code.

       1.19    Creditor shall mean any person or entity that has a Claim against the Debtor that

arose or is deemed to have arisen on or before the Petition Date, including a Claim against the

Debtor’s estate under §§ 502(g) or 502(i) of the Code.

       1.20    Debtor means James W. Ehlers.

       1.21    Debtor in Possession shall mean the Debtor as the Debtor in Possession pursuant

to §§ 1107 and 1108 of the Code.

       1.22    Deutsche Bank shall mean Deutsche Bank National Trust Company, acting as

                                                 4




      Case 16-29505-beh        Doc 241      Entered 10/26/18 10:08:33          Page 5 of 43
trustee for HarborView Mortgage Loan Trust 2005-9 Mortgage Loan Pass-Through Certificate,

Series 2005-9 also known as Specialized Loan Servicing, LLC (“SLS”), the holder of a first

mortgage on the Naples Property.

       1.23    Disputed Claim shall mean a Claim against the Debtor the allowance of which, in

whole or in part, is the subject of a timely objection; provided, however, that for purposes of

determining the aggregate amount of Disputed Claims against a Debtor’s estate, Disputed Claim

shall mean the lesser of (a) the total amount of Disputed Claims as filed with the Bankruptcy Court

or (b) the total amount of Disputed Claims as estimated by the Bankruptcy Court pursuant to §

502(c) of the Code; and, provided, further, that in the event the Bankruptcy Court estimated a

Disputed Claim for purposes of allowance pursuant to § 502(c), that estimation shall constitute the

Allowed Claim.

       1.24    Ditech Financial shall mean Ditech Financial LLC that holds first mortgages on

the Colorado Property and Milwaukee Property for separate Claims.

       1.25    Effective Date shall mean the date when all of the conditions set forth in Article X

of the Plan have been satisfied or waived.

       1.26    Equity Interests shall mean the Debtor’s ownership interest in real and personal

property of any type.

       1.27    Final Order shall mean an order entered by the Bankruptcy Court as to which the

time to appeal or to seek review or rehearing has expired and as which no appeal or other

proceedings for review or rehearing shall then be pending.

       1.28    Fish Creek Property shall mean the Debtor’s real property located at 36002 N.

Haven Dr., Fish Creek, WI 54212.

                                                 5




      Case 16-29505-beh        Doc 241       Entered 10/26/18 10:08:33        Page 6 of 43
       1.29    Fond Du Lac Property 1 shall mean the Debtor’s real property located at 364 4th

St., Fond Du Lac, WI 54935.

       1.30    Fond Du Lac Property 2 shall mean the Debtor’s real property located at 248 Elm

St., Fond Du Lac, WI 54935.

       1.31    Fond Du Lac Properties shall mean collectively Fond Du Lac Property 1 and Fond

Du Lac Property 2.

       1.32    JP Morgan Chase shall mean JP Morgan Chase Bank that holds a first mortgage

on the Residence.

       1.33    Loan Documents shall mean the all documents which constitute an agreement

between the Debtors and a Creditor which were in effect as of the Petition Date.

       1.34    Milwaukee Property shall mean Debtor’s apartment that is located at 1550 N.

Warren Ave. #110 Milwaukee, WI 53202.

       1.35    Naples Property shall mean Debtor’s real property that is located at 486

Countryside Naples, FL 34104.

       1.36    Net Monthly Cash Flow shall mean the sum of incoming Cash and outgoing Cash

realized in the Reorganized Debtor’s normal business operations for a one-month period.

       1.37    Old National shall mean Old National Bank that holds a first mortgage on Fond Du

Lac Property 2.

       1.38    Order of Confirmation shall mean the order entered by the Bankruptcy Court

confirming the Plan.

       1.39    Person means any individual, corporation, general partnership, limited partnership,

association, limited liability company, joint stock company, joint venture, estate, unincorporated

                                                6




      Case 16-29505-beh        Doc 241     Entered 10/26/18 10:08:33         Page 7 of 43
organization, government or any political subdivision thereof, governmental unit, or other entity.

       1.40    Petition Date shall mean September 27, 2016, the date on which the Debtor filed

his voluntary petition for reorganization under Chapter 13.

       1.41    Plan shall mean this Chapter 11 plan of reorganization and any amendment,

modification or alteration thereto in accordance with the Code.

       1.42    Prepetition Loan Documents means the valid and enforceable promissory notes,

mortgages, security agreements, guaranties and related loan documents in effect as of the Petition

Date between the Debtor and the Lenders, as amended by the Plan or an order entered by the

Bankruptcy Court during this case, but (a) excluding the effect of any provision described in §

365(b)(2) of the Code that would act as a default immediately before the Effective Date, and (b)

subject to the following amendments: (i) any and all provisions in the loan documents that conflict

with or are otherwise inconsistent with the Plan, orders entered by the Bankruptcy Court and/or

the Debtor’s financial projections are deleted, (ii) the Debtor shall have the right to prepay the

outstanding amount due any Lender at any time without payment of a prepayment penalty, (iii) all

net worth, debt service coverage, insolvency, capital requirements and other financial performance

requirements, covenants and/or ratios are deemed deleted, (iv) the Lenders shall provide Debtor

with written notice of all payment and non-payment defaults, a 5-day cure period for payment

defaults and a 15-day cure period (or such longer period as may be necessary and reasonable under

the circumstances) to cure non-payment defaults, (v) a Lender’s determination that there has been

a material change in collectability of the loan shall not constitute a loan default and any such

provision or similar subjective provision is deleted, (vi) any prepetition defaults under the

Prepetition Loan Documents are waived by the Lenders, (v) prohibitions on secondary liens and

                                                7




      Case 16-29505-beh        Doc 241     Entered 10/26/18 10:08:33          Page 8 of 43
indebtedness securing purchases made in the ordinary course of business are deleted, (vii) Debtor

shall have the right to contest and/or remove mechanic’s and similar liens, and (viii) minimum

occupancy requirements and covenants are deleted.

        1.43    Pro-Rata Share shall mean, with respect to any holder of an Allowed Claim, an

amount calculated by and reduced to the proportion that the amount of the Claim bears to the

aggregate amount of all Claims in the same Class.

        1.44    Reorganized Debtor shall mean the Debtor after the Plan has been confirmed by

the Confirmation Order and after the Effective Date.

        1.45    Residence shall mean the Debtor’s residence that is located at 606 Wood Ct.

Mayville, WI 53050.

        1.46    Sale Proceeds shall mean the funds received by the Debtor from the proposed sale

of the Colorado Property submitted for approval by the Debtor’s motion filed May 25, 2018 with

notice to all Creditors.

        1.47    Secured Claim shall mean any Claim against the Debtor secured by a valid and

enforceable lien, security interest, mortgage or interest in property in which the Debtor has an

interest, which is not void or voidable under state or federal law or subject to set off under § 553

of the Code, but only to the extent of the Claim’s value pursuant to § 506(a) of the Code.

        1.48    Seterus shall mean Seterus, Inc., who acts as servicing agent for the Federal

National Mortgage Association (“Fannie Mae”), the holder of first mortgages on the Fish Creek

Property and Arizona Property for separate Claims.

        1.49    SN Servicing shall mean SN Servicing Corporation for Chalet Series III Trust, who

effective August 15, 2018 acts as servicing agent for MTGLQ Investors, L.P., who holds a first

                                                 8




      Case 16-29505-beh        Doc 241      Entered 10/26/18 10:08:33         Page 9 of 43
mortgage against Fond Du Lac Property 1 by assignment from Nationstar Mortgage.

       1.50    Toyota shall mean Toyota Motor Credit Corporation that holds a first priority lien

on the Debtor’s 2014 Toyota Camry.

       1.51    Unsecured Claim shall mean any Claim other than a Secured Claim, a Priority

Claim, or an Administrative Expense.

                                          ARTICLE II

                    CLASSIFICATION OF CLAIMS AND INTERESTS:

       The Plan classifies the Claims against the Debtor as follows:

       2.1     Class 1 shall consist of all Administrative Expenses of the Debtor.

       2.2     Class 2 shall consist of all Allowed Priority and Allowed Secured Claims of the

Wisconsin Department of Revenue, the Internal Revenue Service and other taxing authorities

which are entitled to priority pursuant to § 507(a)(8) of the Code or secured.

       2.3A    Class 3A shall consist of the Allowed Secured Claim of BMO Harris that holds a

second mortgage on the Naples Property.

       2.3B    Class 3B shall consist of the Allowed Secured Claim of Ditech Financial that holds

a first mortgage on the Colorado Property.

       2.3C    Class 3C shall consist of the Allowed Secured Claim of Ditech Financial that holds

a first mortgage on the Milwaukee Property.

       2.3D    Class 3D shall consist of the Allowed Secured Claim of JP Morgan Chase that holds

the first mortgage on the Residence.

       2.3E    Class 3E shall consist of the Allowed Secured Claim of SN Servicing, acting as

servicing agent for MTGLQ Investors Ltd., holder of a first mortgage on the Fond Du Lac Property

                                                 9




     Case 16-29505-beh         Doc 241       Entered 10/26/18 10:08:33           Page 10 of 43
1.

       2.3F    Class 3F shall consist of the Allowed Secured Claim of Old National Bank that

holds the first mortgage on the Fond Du Lac Property 2.

       2.3G    Class 3G shall consist of the Allowed Secured Claim of Seterus, acting as a

servicing agent for the Fannie Mae, holder of a first mortgage on the Fish Creek Property.

       2.3H    Class 3H shall consist of the Allowed Secured Claim of Seterus, acting as a

servicing agent for the Fannie Mae, holder of a first mortgage on the Arizona Property.

       2.3I    Class 3I shall consist of the Allowed Secured Claim of Toyota that holds a first

priority lien on the Debtor’s 2014 Toyota Camry.

       2.3J    Class 3J shall consist of the Allowed Secured Claim of Deutsche Bank, acting as

Trustee for SLS, servicing agent for HarborView Mortgage Loan Trust 2005-9 Mortgage Loan

Pass-Through Certificates, Series 2005-9, the holder of a first mortgage on the Naples Property.

       2.3k    Class 3K shall consist of the Allowed Secured Claim of CCAP Auto that held a

first priority lien on the Debtor’s 2014 Jeep Cherokee.

       2.4     Class 4 shall consist of the Allowed Unsecured Claims that are not included in

Classes 1 through 3.

       2.5     Class 5 shall consist of the Debtor’s equity interests in his assets.

                                          ARTICLE III

                       TREATMENT OF CLAIMS AND INTERESTS:

       A summary of Claims and the classification of each as described in Article 3 of the Plan is

attached to this Plan and incorporated herein as Addendum 1. In the “description” column on

Addendum 1 is a listing of the Collateral of each Creditor in Classes 3A through 3K, as detailed

                                                 10




     Case 16-29505-beh         Doc 241      Entered 10/26/18 10:08:33           Page 11 of 43
further below.

       3.1       Class 1:   Administrative Claims.

         Administrative Expenses in Class 1 are unimpaired under the Plan and shall be paid (i) in
full in Cash on the Effective date, (ii) upon such other terms as may be agreed to in writing by the
holder of any Allowed Claim in Class 1 and the Debtor, or (iii) if such Claim is allowed after the
Effective Date, as soon as such Claim is allowed. Administrative Claims in the ordinary course of
business by the Debtor after the Petition Date shall be paid in the ordinary course.

       3.2       Class 2: Allowed Priority Unsecured Tax Claims.

       i.      Allowed Claims in Class 2 are impaired under the Plan. The Debtor previously paid
the secure portion of the Internal Revenue Service’s claim through an approved sale of the
Colorado Property. The Debtor will make monthly payments of interest only at the rate specified
by 11 U.S.C. § 511 commencing on the first day of the first month following the Effective Date.
The principal balance of any claim amount shall be satisfied from the proceeds of future sales of
the Debtor’s Fond Du Lac Properties as set forth in the Plan.

        ii.     In the event that the sale of property as set forth in section 3.2(i) the Plan does not
take place as anticipated and has not closed within nine months of the Effective Date, then Debtor
will pay the Allowed Claims in Class 2 in equal cash installment payments in the allowed amount
of the claims, sufficient to satisfy the balance on or before September 27, 2021 (five years from
the date of the petition).

        iii.     If Debtor fails to make any payments required by the confirmed plan of
reorganization to the Internal Revenue Service or fail to file any required Federal Tax Return by
the due date of such return and pay any outstanding tax liability shown on the return at the time
the return is filed, then the United States may declare that Debtor is in default of the plan. Failure
to declare a default does not constitute a waiver by the United States of the right to declare that
Debtor is in default.

         iv.     If the United States declares Debtor in default of Debtor’s obligations under the
plan, then the entire imposed liability together with any unpaid current liabilities shall become
due and payable immediately upon written demand to Debtor. If full payment is not made within
thirty (30) days of such demand, then the Internal Revenue Service may collect any unpaid
liabilities through the administrative collection provisions of the Internal Revenue Code,
including, but not limited to, the assessment of taxes, the filing of a Notice of Federal Tax Lien
and the powers of levy, seizure, and sale.

        v.      Debtor and any property of the Debtor remain liable for all unpaid priority tax
claims after confirmation. The discharge of any debt owed to the Internal Revenue Service under
this plan shall not be effective until the federal taxes provided for in this plan have been paid in

                                                  11




     Case 16-29505-beh          Doc 241     Entered 10/26/18 10:08:33           Page 12 of 43
full. The unsecured priority tax claims of the Internal Revenue Service shall retain their status as
tax claims in any subsequent bankruptcy case.

       3.3     Class 3A: Allowed Secured Claim of BMO Harris.

          i.    BMO Harris’s Claim is secured by a second mortgage on the Naples Property.

         ii.    Impairment. The Allowed Secured Claim in Class 3A is impaired.

        iii.    Amount. The Class 3A Allowed Secured Claim of BMO Harris is deemed to be
                $64,153.

        iv.     Retention of Liens. BMO Harris shall retain its Liens on its Collateral to secure the
                obligations due to BMO Harris on its Allowed Secured Claim pursuant to the Plan.
                BMO Harris’s Prepetition Loan Documents shall remain in full force and effect to
                the extent they are not altered by the Plan.

         v.     Treatment of Collateral. BMO Harris’s Collateral shall be retained by the Debtor
                and Reorganized Debtor.

        vi.     Treatment of Secured Claim. BMO Harris’s Allowed Secured Claim shall be paid
                by the Debtor in equal monthly installments of principal and fixed interest at 5.25%
                per annum, amortized over 30 years with a maturity date of 30 years from the first
                installment, with no prepayment penalty. The monthly installments will commence
                on the 1st day of the first month after the Effective Date and will be paid on the 1st
                day of each subsequent month until Class 3A is paid in full.

       3.4     Class 3B:    Allowed Secured Claim 1 of Ditech Financial.

          i.    Ditech Financial’s Claim in Class 3B is secured by a first mortgage on the Colorado
                Property.

         ii.    Impairment. The Allowed Secured Claim in Class 3B is unimpaired

        iii.    Amount. The Class 3B Allowed Secured Claim of Ditech Financial is the amount
                due as of the Closing on the Colorado Property estimated to be $158,861.

        iv.     Treatment of Secured Claim. Ditech’s Allowed Secured Claim in Class 3B was paid
                in full from the Sale Proceeds.



       3.5     Class 3C: Allowed Secured Claim 2 of Ditech Financial.

                                                 12




     Case 16-29505-beh          Doc 241     Entered 10/26/18 10:08:33          Page 13 of 43
    i.   Ditech Financial’s Claim in Class 3C is secured by a first mortgage on the
         Milwaukee Property.

   ii.   Impairment. The Allowed Secured Claim in Class 3C is impaired.

  iii.   Amount. The Class 3C Allowed Secured Claim of Ditech Financial shall equal the
         balance due as of Date of Confirmation estimated to be approximately $89,772.

  iv.    Retention of Liens. Ditech Financial shall retain its Liens on its Collateral to secure
         the obligations due to Ditech Financial on its Allowed Secured Claim in Class 3C
         pursuant to the Plan. Ditech Financial’s Prepetition Loan Documents shall remain
         in full force and effect to the extent they are not altered by the Plan.

   v.    Treatment of Collateral. Ditech Financial’s Collateral shall be retained by the
         Debtor and Reorganized Debtor.

  vi.    Treatment of Secured Claim. Ditech Financial’s Allowed Secured Claim shall be
         paid by the Debtor in equal monthly installments of principal and fixed interest at
         6.25% per annum, amortized over 30 years with a maturity date of 30 years from
         the first installment, with no prepayment penalty. The monthly installments will
         commence on the 1st day of the first month after the Effective Date and will be paid
         on the 1st day of each subsequent month until the full principal amount is paid.

 3.6     Class 3D: Allowed Secured Claim JP Morgan Chase

    i.   JP Morgan Chase’s Claim in Class 3D is secured by a first mortgage on the
         Residence.

   ii.   Impairment. The Allowed Secured Claim in Class 3D is impaired.

  iii.   Amount. The Class 3D Allowed Secured Claim of JP Morgan Chase shall equal the
         balance due as of Date of Confirmation estimated to be approximately $51,272.

  iv.    Retention of Liens. JP Morgan Chase shall retain its Liens on its Collateral to secure
         the obligations due to JP Morgan Chase on its Allowed Secured Claim pursuant to
         the Plan.

   v.    Treatment of Collateral. JP Morgan Chase’s Collateral shall be retained by the
         Debtor and Reorganized Debtor.

  vi.    Treatment of Secured Claim. JP Morgan Chase’s Allowed Secured Claim shall be
         paid by the Debtor in accordance with the terms of the loan modification agreement
         entered into with the Debtor as validated by a Bankruptcy Court order entered June

                                           13




Case 16-29505-beh        Doc 241      Entered 10/26/18 10:08:33          Page 14 of 43
         28, 2018. A copy of the Order is attached to the Plan as Addendum 6.0.

 3.7     Class 3E: Allowed Secured Claim SN Servicing

    i.   SN Servicing’s Claim in Class 3E is secured by a first mortgage on the Fond Du
         Lac Property 1.

   ii.   Impairment. The Allowed Secured Claim in Class 3E is impaired.

  iii.   Amount. The Class 3E Allowed Secured Claim of SN Servicing shall equal the
         balance due as of Date of Confirmation estimated to be not more than $70,920.

  iv.    Retention of Liens. SN Servicing shall retain its Liens on its Collateral to secure the
         obligations due to SN Servicing on its Allowed Secured Claim pursuant to the Plan.
         SN Servicing’s Prepetition Loan Documents shall remain in full force and effect to
         the extent they are not altered by the Plan.

   v.    Treatment of Collateral. SN Servicing’s Collateral shall be retained by the Debtor
         and Reorganized Debtor.

  vi.    Treatment of Secured Claim. SN Servicing’s Allowed Secured Claim shall be paid
         by the Debtor in equal monthly installments of principal and fixed interest at 5.50%
         per annum, amortized over 30 years with a maturity date of 30 years from the first
         installment, with no prepayment penalty. The monthly installments will commence
         on the 1st day of the first month after the Effective Date and will be paid on the 1st
         day of each subsequent month until the full principal amount is paid.

 3.8     Class 3F: Allowed Secured Claim of Old National.

    i.   Old National’s Claim in Class 3F is secured by a first mortgage on the Fond Du
         Lac Property 2.

   ii.   Impairment. The Allowed Secured Claim in Class 3F is impaired.

  iii.   Amount. The Class 3F Allowed Secured Claim of Old National shall equal the
         balance due as of Date of Confirmation plus attorney’s fees allowed under 11
         U.S.C. § 506(b) (estimated at $6,000) for a total of approximately $26,000.

  iv.    Retention of Liens. Old National shall retain its Liens on its Collateral to secure the
         obligations due to Old National on its Allowed Secured Claim pursuant to the Plan.
         Old National’s Prepetition Loan Documents shall remain in full force and effect to
         the extent they are not altered by the Plan.


                                           14




Case 16-29505-beh        Doc 241      Entered 10/26/18 10:08:33          Page 15 of 43
   v.    Treatment of Collateral. Old National’s Collateral shall be retained by the Debtor
         and Reorganized Debtor.

  vi.    Treatment of Secured Claim. Old National’s Allowed Secured Claim shall be paid
         by the Debtor in monthly installments shall be fixed at $229.04, principal and fixed
         interest at 4.05% per annum, amortized over 30 years with a maturity date of 5
         years from the first installment and balloon payment of any balance owed, with no
         prepayment penalty. The monthly installments will commence on the 1st day of the
         first month after the Effective Date and will be paid on the 1st day of each
         subsequent month until the full principal amount is paid. The Debtor is responsible
         for escrowing for taxes and paying for insurance, failure to do either shall constitute
         a default of the Plan.

 3.9     Class 3G: Allowed Secured Claim 1 of Seterus.

    i.   Seterus’s Claim in Class 3G is secured by a first mortgage on the Fish Creek
         Property.

   ii.   Impairment. The Allowed Secured Claim in Class 3G is impaired.

  iii.   Amount. The Class 3G Allowed Secured Claim of Seterus shall equal the balance
         due as of Date of Confirmation comprising the unpaid principal balance estimated
         to be approximately $212,000, together with overdrawn escrow balance, accrued
         interest, fee charges and expenses.

  iv.    Retention of Liens. Seterus shall retain its Liens on its Collateral to secure the
         obligations due to Seterus on its Allowed Secured Claim in Class 3G pursuant to
         the Plan. Seterus’s Prepetition Loan Documents shall remain in full force and effect
         to the extent they are not altered by the Plan.

   v.    Treatment of Collateral. Seterus’s Collateral shall be retained by the Debtor and
         Reorganized Debtor.

  vi.    Treatment of Secured Claim. Seterus’s Allowed Secured Claim in Class 3G shall
         be paid by the Debtor in equal monthly installments of principal and fixed interest
         at 4.75%, amortized over 30 years with no prepayment penalty. The monthly
         installments will commence on the 1st day of the first month after the Effective
         Date and will be paid on the 1st day of each subsequent month until the full
         principal amount is paid. The maturity date remains January 1, 2035. Seterus will
         escrow for taxes and insurance.

 3.10    Class 3H: Allowed Secured Claim 2 of Seterus.


                                           15




Case 16-29505-beh        Doc 241      Entered 10/26/18 10:08:33          Page 16 of 43
    i.   Seterus’s Claim in Class 3H is secured by a first mortgage on the Arizona Property.

   ii.   Impairment. The Allowed Secured Claim in Class 3H is impaired.

  iii.   Amount. The Class 3H Allowed Secured Claim of Seterus shall equal the balance
         due as of Date of Confirmation comprising the estimated unpaid principal balance
         of approximately $196,000, together with overdrawn escrow balance, accrued
         interest, fee charges, and expenses.

  iv.    Retention of Liens. Seterus shall retain its Liens on its Collateral to secure the
         obligations due to Seterus on its Allowed Secured Claim pursuant to the Plan.
         Prepetition Loan Documents shall remain in full force and effect to the extent they
         are not altered by the Plan.

   v.    Treatment of Collateral. Seterus’s Collateral shall be retained by the Debtor and
         Reorganized Debtor.

  vi.    Treatment of Secured Claim. Seterus’s Allowed Secured Claim shall be paid by the
         Debtor in equal monthly installments of principal and interest at 4.75%, amortized
         over 30 years with no prepayment penalty. The interest rate will vary according to
         the terms of the Pre-petition Loan Documents. The monthly installments will
         commence on the 1st day of the first month after the Effective Date and will be paid
         on the 1st day of each subsequent month until the full principal amount is paid. The
         maturity date remains May 1, 2035. Seterus will escrow for taxes and insurance.

 3.11    Class 3I: Allowed Secured Claim of Toyota.

    i.   Toyota’s Claim in Class 3I is secured by a first priority lien on the Debtor’s 2014
         Toyota Camry.

   ii.   Impairment. The Allowed Secured Claim in Class 3I is unimpaired.

  iii.   Amount. The Class 3I Allowed Secured Claim of Toyota shall equal the balance
         due as of Date of Confirmation $11,642.

  iv.    Retention of Liens. Toyota shall retain its Liens on its Collateral to secure the
         obligations due to Toyota on its Allowed Secured Claim pursuant to the Plan.
         Toyota’s Prepetition Loan Documents shall remain in full force and effect to the
         extent they are not altered by the Plan.

   v.    Treatment of Collateral. Toyota’s Collateral shall be retained by the Debtor and
         Reorganized Debtor.


                                          16




Case 16-29505-beh       Doc 241      Entered 10/26/18 10:08:33         Page 17 of 43
        vi.    Treatment of Secured Claim. Toyota’s Allowed Secured Claim shall be paid by the
               Debtor in accordance with the terms of the Stipulation approved by Order of the
               Court entered January 22, 2018. The Debtor shall continue to make equal monthly
               installments of $141.98 subject to any increase in accordance with the Prepetition
               Loan Documents with any remaining balance due on the maturity date. A copy of
               the Order is attached to the Plan as Addendum 7.0.

       3.12    Class 3J: Allowed Secured Claim Deutsche Bank.

          i.   Deutsche Bank’s Claim in Class 3J is secured by a first mortgage on the Naples
               Property.

         ii.   Impairment. The Allowed Secured Claim in Class 3J is impaired.

        iii.   Amount. The Allowed Secured Claim of Deutsche Bank shall equal the total
               balance due, including unpaid interest, escrow advances, and fees pursuant to § 506
               of the Code, as of the Date of Confirmation.

        iv.    Retention of Liens. Deutsche Bank shall retain its Liens on its Collateral to secure
               the obligations due to Deutsche Bank on its Allowed Secured Claim pursuant to the
               Plan. Deutsche Bank’s Prepetition Loan Documents shall remain in full force and
               effect to the extent they are not altered by the Plan.

         v.    Treatment of Collateral. Deutsche Bank’s Collateral shall be retained by the Debtor
               and Reorganized Debtor.

        vi.    Treatment of Secured Claim. Deutsche Bank’s Allowed Secured Claim shall be
               paid by the Debtor in equal monthly installments of principal and interest at 5.25%
               per annum, amortized over 30 years with a maturity date of 30 years from the first
               installment, with no prepayment penalty. The monthly installments will commence
               on the 1st day of the first month after the Effective Date and will be paid on the 1st
               day of each subsequent month until the full principal amount is paid.

       3.13    Class 3K: Allowed Secured Claim of CCAP Auto.

          i.   CCAP Auto’s Claim in Class 3K was paid in full by the Debtor in the ordinary
               course during the bankruptcy.

       3.14    Class 4: Allowed Unsecured Claims.

        Allowed Claims in Class 4 are unimpaired under the Plan. They will be paid in full on the
Effective Date from Cash on hand in the Debtor’s debtor-in-possession accounts.


                                                17




     Case 16-29505-beh         Doc 241     Entered 10/26/18 10:08:33          Page 18 of 43
       3.15 Class 5: Equity Interest in the Debtor. Allowed Claims in Class 5 are unimpaired
and unaffected under the Plan. The Debtor and Reorganized Debtor shall retain his Equity Interests
including but not limited to interest in Health Temps, Inc.

       3.16    Prepayment Without Penalty.

        At any time, the Debtor may prepay, without penalty, any of his obligations under the Plan
to any Creditor if the Debtor has the ability to do so and otherwise comply with his obligations
within the terms and as required under the Plan.

       3.17    Interest Accrued between Confirmation and Effective Date

        For any period between confirmation of the Debtor’s Plan and the Effective Date, interest
will accrue at the proposed Plan rates for any Allowed Secured Claim. The Debtor shall pay the
interest accrued during such period to any Secured Creditor as part of the second monthly payment
due under the Plan.

                                         ARTICLE IV

       PROVISION FOR TREATMENT OF DISPUTED CLAIMS:

       4.1     Objection to Claims; Prosecution of Disputed Claims.          The Debtor or the

Reorganized Debtor shall object to the allowance of any Claims filed with the Bankruptcy Court

with respect to which the Debtor or Reorganized Debtor dispute liability in whole or in part. All

objections shall be litigated to a Final Order; provided, however, that the Reorganized Debtor may

compromise and settle objections to Claims without notice and without the approval of the

Bankruptcy Court. Unless otherwise ordered by the Bankruptcy Court, the Reorganized Debtor

shall serve and file all objections to Claims as soon as practicable but in no event later than 60

days after the Effective Date or at such other date approved by the Bankruptcy Court.

       4.2     Payments and Distributions on Disputed Claims. From and after the Effective

Date, the Reorganized Debtor shall hold and reserve in a segregated account, for the benefit of

each holder of a Disputed Claim, Cash in an amount equal to the distribution that would have been


                                               18




     Case 16-29505-beh        Doc 241     Entered 10/26/18 10:08:33         Page 19 of 43
made to the holder of any Disputed Claim if it were an Allowed Claim in an amount equal to the

lesser of (i) the amount of the Disputed Claim or (ii) the amount in which the Disputed Claim shall

be estimated by the Bankruptcy Court pursuant to § 502 of the Code for purposes of allowance.

Any Cash reserved and held for the benefit of a holder of a Disputed Claim shall be treated as a

payment and reduction on account of such Disputed Claim for purposes of computing (a) any

additional amounts to be paid in cash in the event the Disputed Claim ultimately becomes an

Allowed Claim or (b) any interest payable in accordance with the Plan by the Debtors with respect

to such Disputed Claim at the time or times such Cash is reserved. Any Cash reserved for the

benefit of holders of Disputed Claims shall be held by the Reorganized Debtors in an interest-

bearing account. No payment or distribution shall be made with respect to all or any portion of any

Disputed Claim pending the entire resolution of the Claim by a Final Order.

       At the time a Disputed Claim becomes, in whole or in part, an Allowed Claim, the holder

of the Allowed Claim shall receive the payment(s) and distribution(s) to which it is then entitled

under the Plan, together with any interest that has accrued on the amount of cash so reserved, but

only to the extent that the interest is attributable to the amount of the Allowed Claim. Such

payment(s) shall be made as soon as practicable after the date the Bankruptcy Court enters a Final

Order allowing such Claim but in no event later than 30 days after the date of the Final Order. Any

Cash reserved for but not necessary to pay an Allowed Claim shall be retained by the Reorganized

Debtor. Disputed Claims which are disallowed shall receive nothing to the extent they are

disallowed.

                                          ARTICLE V

       MEANS FOR IMPLEMENTATION AND EXECUTION OF THE PLAN:

                                                19




     Case 16-29505-beh        Doc 241      Entered 10/26/18 10:08:33          Page 20 of 43
         5.1   Cash for Payments to Creditors on and after the Effective Date. All payments to

Creditors shall be from the Sale Proceeds, Cash on hand on the Effective Date, Sale of the Fond

Du Lac Properties and Arizona Property, and the regular income of the Debtor. A cash flow budget

prepared internally by the Debtor, his accountant, and his counsel is attached as Addendum 2 to

the Plan. This budget is forward looking, contains estimates and assumptions, and may not reflect

actual outcomes of the Debtor’s operations. The Debtor may file a revised Addendum 2 at any

time prior to the Confirmation Date.

         5.2   Sale of Fond Du Lac Properties and Arizona Property. The Reorganized Debtor

will begin marketing the Fond Du Lac Properties for sale with the intent to sell in 2018. Within 30

days of the Effective Date the Debtor will engage a real estate broker familiar with the regional

market to market and broker the sales. The Debtor has had initial talks with representatives of First

Weber. The estimated time for sale is 3-6 months on market. Any net sale proceeds will first be

used to pay the balance of any Class 2 Allowed Priority Unsecured Tax Claims. The balance of

any sale proceeds will be retained by the Reorganized Debtor. The Reorganized Debtor will begin

marketing the Arizona Property after the sale of the Fond Du Lac Properties with the intent to sell

in 2019. The balance of the sale proceeds will be retained by the Reorganized Debtor.

         5.3   Debtor’s Management. The Debtor shall manage his affairs after the Effective

Date.

         5.4   Withholding Taxes. The Reorganized Debtor shall withhold from distributions

under the Plan any property which must be withheld for taxes payable by the Person entitled to

such property to the extent required by applicable law.

         5.5   Professional Fees and Expenses.             Each Person retained or requesting

                                                 20




        Case 16-29505-beh      Doc 241      Entered 10/26/18 10:08:33          Page 21 of 43
compensation in this case pursuant to §§ 327, 328, 330, 503(b) or 1103 of the Code shall be entitled

to file an application for allowance of final compensation and reimbursement of expenses in the

case by the date set by the Court.

       5.6     Mailing and Unclaimed Distributions. All distributions made by mail will be

made to (a) the latest mailing address filed of record with the Bankruptcy Court for the party

entitled thereto, (b) if no such mailing address has so been filed, the mailing address reflected in

the schedule of assets and liabilities filed by the Debtor, or (c) any other address known to Debtor.

Any unclaimed distributions which would otherwise have been disbursed to a Creditor with respect

to an Allowed Claim shall be retained as property of the Reorganized Debtor if the Creditor cannot

be located.

       5.7     Responsible Person.          Except as otherwise may be provided herein, the

Reorganized Debtor shall be responsible for the execution and implementation of the Plan.

       5.8     Re-vesting of Property. The Reorganized Debtor shall retain all of his property,

whether acquired before or after the Petition Date, which shall be vested in them upon confirmation

free and clear of all liens and encumbrances except as provided in the Plan, subject only to the

requirements imposed by Article III of the Plan and encumbrances of governmental authorities

and utilities for easements and services.

       5.9     Settlement of Actions Brought by the Debtor. The Reorganized Debtor may settle

or compromise any action brought by it without notice or Court approval.

       5.10    Preference, Fraudulent Conveyances and Avoidance Actions. Except for (i)

causes of action against a person or entity which is not a Creditor and (ii) causes of action included

in any objection by the Debtor or Reorganized Debtor to a proof of claim filed by the date for such

                                                 21




     Case 16-29505-beh         Doc 241       Entered 10/26/18 10:08:33         Page 22 of 43
objections set by the Court, the Debtor will not bring any preferential transfer, fraudulent

conveyance or other avoidance action under Chapter 5 of the Code against any Creditor. All

avoidance actions under Chapter 5 of the Bankruptcy Code against Creditors preserved in the Plan

vest in the Reorganized Debtor.

       5.11    Confirmation of the Plan Without Approval of Classes Entitled to Priority Over

Class 5. If any Class is entitled to vote and votes to reject the Plan, the Debtor shall request that

the Court cram the Plan down pursuant to § 1129(b) of the Code.

       5.12    Payment of U.S. Trustee Fees. The Reorganized Debtor shall pay all fees due

after the Confirmation Date pursuant to 28 U.S.C. § 1930 until the case is closed.

       5.13    Professional Fees. The Reorganized Debtor shall not pay any professional fees

or costs incurred before the Confirmation Date except as approved by the Court or otherwise

allowed by law. The payment of any professional fees or costs after the Confirmation Date to

implement the Plan shall only be made if such fees and costs are reasonable.

       5.14 Creditors Asserting 506(b) Claims. Any Creditor claiming fees, charges, costs or

interest pursuant to section 506(b) of the Code shall file its 506(b) Claim with the Bankruptcy

Court within 30 days of the Confirmation Date. Unless otherwise ordered by the Bankruptcy Court,

the Debtor or Reorganized Debtor shall have 21 days from the filing of a 506(b) Claim to object

in whole or in part. All objections shall be litigated to Final Order; provided, however, that the

Reorganized Debtor may compromise and settle objections to 506(b) Claims without notice, unless

such notice is requested by any party in interest, and without the approval of the Bankruptcy Court.

Any portion of a 506(b) Claim agreed upon by the Reorganized Debtor or Allowed by the

Bankruptcy Court shall be added to such Creditor’s Allowed Secured Claim and paid pursuant to

                                                 22




     Case 16-29505-beh         Doc 241      Entered 10/26/18 10:08:33          Page 23 of 43
the Plan.



                                            ARTICLE VI

                 EXECUTORY CONTRACTS AND UNEXPIRED LEASES:

       All executory contracts and unexpired leases not specifically rejected in this Plan or

otherwise dealt with during the bankruptcy case are assumed. The amounts necessary to cure any

defaults of executory contracts or unexpired leases through the Confirmation Date are deemed to

be the “Arrearage Amounts” stated on the attached Addendum 5.0 unless the party to an executory

contract or unexpired lease files and serves on the Debtor’s attorney an objection to such amount

before the date set by the Bankruptcy Court for returning ballots voting on the Plan. The objection

must state the amount which the party asserts is due to cure any default on the payment terms

specified in the Plan. If an objection is filed, the Court shall determine the proper amount necessary

to cure any default as required by § 365(b) of the Code. The Debtor and the Reorganized Debtor

reserve the right to reject an executory contract or unexpired lease for which an objection described

in this paragraph of the Plan is filed by filing a motion to approve such rejection at any time within

20 days after an order resolving the objection to the Arrearage Amount becomes a Final Order.

The defaults with respect to the unexpired leases and executory contracts to be assumed under the

Plan shall be paid on the Effective Date.

                                            ARTICLE VII

                               AMENDMENTS AND WAIVER:

       Except as otherwise provided in the Plan and § 1127 of the Code, any term of the Plan may

be amended or modified at any time, and the enforcement and observance of any term of the Plan

                                                 23




     Case 16-29505-beh         Doc 241       Entered 10/26/18 10:08:33         Page 24 of 43
may be waived at any time provided that all holders of Claims affected by the amendment of

waiver have received notice of the proposed amendment or waiver and have not objected in writing

within a reasonable period of time and, in any event, any period of time which may be set by the

Bankruptcy Court.

                                          ARTICLE VIII

                                EFFECT OF CONFIRMATION:

         8.1    Discharge of Debtor. Except as otherwise provided in the Plan or the Order of

Confirmation, the Order of Confirmation vests all of the property of the estate in the Debtor free

and clear of all claims and interests of Creditors. Upon completion of all Plan payments or as

otherwise provided in Section 1141 of the Code, the Debtors will receive a discharge. Until a

discharge is granted, the automatic stay provisions of Section 362 of the Code still apply. The

provisions of the Plan shall be binding upon the Debtor and any Creditor, whether or not such

Creditor has accepted the Plan and regardless of whether the Claims of such Creditor are impaired

under the Plan.

         8.2    Injunction. The Order of Confirmation will provide, inter alia, that all Persons who

have held, hold or may hold Claims are permanently enjoined from and after the Effective Date

from:

         (a)    commencing and continuing in any manner any action or other proceeding of any

kind with respect to any such Claim against the Reorganized Debtor, or any of their directors,

officers, agents, employees, representatives, financial advisors, attorneys, accountants or affiliates

of any such parties in their representative capacities as agents or employees of the Debtors;

          (b)   enforcing, attaching, collecting or recovering by any manner or means any

                                                 24




        Case 16-29505-beh      Doc 241      Entered 10/26/18 10:08:33          Page 25 of 43
judgment, award, decree or order against the Reorganized Debtor or any of their officers, directors,

agents, employees, representatives, financial advisors, attorneys, accountants or affiliates of any

such parties, or the property of such parties with respect to such Claim;

       (c)       creating, perfecting or enforcing any encumbrance of any kind against the

Reorganized Debtor or any of their agents, representatives, financial advisors, attorneys or

accountants of any such party or against the property of any such party or property of the Debtor,

with respect to any such Claim;

        (d)      asserting any right of set-off, right of subrogation or recoupment of any kind against

any obligation due Debtors, any of their agents, employees, representatives, financial advisors,

attorneys, accountants or any affiliates of any such parties, or against the property of any such

parties of the property of their affiliates, with respect to such Claim; and

       (e)       commencing or continuing in any manner any action or other proceeding of any

kind with respect to any Claim.

       8.3       Consummation. Upon substantial consummation of the Plan, the Reorganized

Debtor may move for a final decree closing the Case and requesting such orders as may be just

and equitable.

                                            ARTICLE IX

       RETENTION OF JURISDICTION:

       The Bankruptcy Court may retain jurisdiction over this Case, until the Plan has been fully

consummated, for all appropriate purposes including, but not limited to, the following:

       9.1       To hear and determine all applications for compensation of professionals under §§


                                                  25




     Case 16-29505-beh           Doc 241     Entered 10/26/18 10:08:33          Page 26 of 43
330 and 331 of the Code.

       9.2     To classify or reclassify the Claim of any Creditor and to resolve any and all

objections filed against any Claim. Any failure of the Reorganized Debtor to object to or to

examine any Claim for purposes of voting shall not be deemed a waiver of the Reorganized

Debtor’s right to object to or to re-examine any Claim in whole or in part.

       9.3     To determine all questions and disputes arising under the Plan including those

regarding title to or interests in the Reorganized Debtor’s assets as well as the resolution of all

Claims, causes of action, controversies, disputes or conflicts, including any preference, fraudulent

conveyance or avoidance action pending as of the Confirmation Date and for which jurisdiction is

specifically retained in the Plan.

       9.4     To correct any defect, cure any omission or reconcile any inconsistency in the Plan

or the Order of Confirmation necessary to carry out the purposes and intent of the Plan.

       9.5     To modify the Plan after confirmation.

       9.6     To enforce and interpret the terms and conditions of the Plan and to enforce all of

the orders entered by the Bankruptcy Court.

       9.7     To enter any order, including orders for injunctive relief, necessary to enforce the

title, rights and powers of the Debtor or Reorganized Debtor as well as the imposition of such

restrictions, limitations, terms and conditions as the Bankruptcy Court may deem necessary.

       9.8     To supervise or approve any aspect of any Claim that might be pursued on behalf

of the Debtor or Reorganized Debtor or any Creditor.

       9.9     To resolve all adversary actions brought in the Debtor’s case.


                                                26




     Case 16-29505-beh          Doc 241    Entered 10/26/18 10:08:33          Page 27 of 43
       9.10    To enter any order concluding and terminating the case.

                                            ARTICLE X

       CONDITIONS PRECEDENT TO EFFECTIVENESS:

       The Effective Date of the Plan shall occur when each of the following conditions has been

met or has been waived in writing by the Debtor and such writing has been filed with the

Bankruptcy Court:

       10.1    The Order of Confirmation shall have been entered by the Bankruptcy Court

without any stay.

       10.2    There has not been an appeal of the Confirmation Order filed.

       10.3    Ten business days have passed after the last date for an appeal of the Confirmation

Order to be filed.

                                            ARTICLE XI

       MISCELLANEOUS:

       11.1    The headings in the Plan are for convenience and reference only, and shall not limit

or otherwise affect the text of the Plan.

       11.2    The rules of construction used in Section 102 of the Code shall apply to the

construction of the Plan.

       11.3    All fees under 28 U.S.C. § 1930, due to the U.S. Trustee, that have not been paid

shall be paid within 10 days of the Confirmation Date.

       11.4    The liens of all Creditors that have been discharged or avoided shall be released of

record prior to any cash distribution or delivery of any property under the Plan to such Creditors.

       11.5    The liens of every Creditor with a Claim that is disallowed or whose lien is avoided

                                                27




     Case 16-29505-beh          Doc 241     Entered 10/26/18 10:08:33         Page 28 of 43
shall be void and shall be rendered void by the recording in the appropriate place of record of a

certified copy of any order disallowing the Claim or avoiding the lien.

       11.6    Any orders entered or agreements approved by the Bankruptcy Court for the use of

cash collateral, for adequate protection or for payments in lieu of the lifting of the automatic stay

shall be terminated. At that time, the relationship between the respective parties shall be governed

by the Plan.

       11.7    Unless otherwise provided for in the Plan, no holder of an Allowed Unsecured

Claim shall be entitled to the accrual of post-petition interest on account of such Claim.

       11.8    Any documents necessary to effect the provisions of the Plan will be filed with the

Bankruptcy Court before the hearing on confirmation.

       11.9    The attorney fees and costs to administer consummation of the Plan shall be

reasonable.

                                          ARTICLE XII

                                         CONCLUSION:

       The Plan reflects the Debtor’s best efforts to reorganize his business in a manner that

preserves his continued viability, advances the interests of creditors, and complies in all aspects

with the requirements of the Code.

       Dated: August 27, 2018

                                               /s/ Evan P. Schmit
                                              Evan P. Schmit
P.O. Address:                                 Kerkman & Dunn
839 North Jefferson St., Ste. 400             Attorneys for the Debtor
Milwaukee, WI 53202
Phone: 414.277.8200

                                                 28




     Case 16-29505-beh         Doc 241      Entered 10/26/18 10:08:33          Page 29 of 43
Facsimile: 414.277.0100
Email: eschmit@kwdlaw.com




                                         29
    Case 16-29505-beh       Doc 241   Entered 10/26/18 10:08:33   Page 30 of 43
                            James W. Ehlers                                                                                                                              Addendum 1: Plan Summary
                            Case No. 16-29505-BEH                                                                                                                       [As Modified October 5, 2018]

                                                                                                                Total Claim     Post-Petition Net Amount Due           Paid on             Monthly            Totals           Totals           Totals     Total Payments
                            Class                                Description                                  Amount on Filing Payments Made As of Effective Date   Effective Date         Amounts       8/1 to 12/31/18       2019         2020 and 2021 Annually 2022+
                                    Cash Available
                                    Cash Available on Effective Date 1                                                                            $     103,449
                                    Projected Cash Flow from Professional Work                                                                                                         $       17,190    $       85,950    $     206,281 $      206,281 $      206,281
                                    Net Proceeds from Rental Properties                                                                                                                $           (8)   $       (40.35)   $      (96.84) $         (97) $         (97)
                                    Personal Expenses                                                                                                                                  $      (10,984)   $   (54,920.29)   $ (147,167.69) $ (147,167.69) $ (155,867.69)
                                    Total Available Cash                                                                                          $     103,449     $       103,449    $        6,198    $       30,990    $      59,016 $       59,016 $       50,316

                              1     Administrative Expenses (Unpaid as of Effective Date)
                                    KWD                                                                       $          -                                          $         25,000                                       $            -   $         -     $         -
                                    Accountant (Zaks)                                                         $          -                                          $          5,056                                       $            -   $         -     $         -
                                    UST Fees                                                                  $          -     $            -                       $            -     $          -      $          -      $            -   $         -     $         -
                                    Total                                                                     $          -     $            -     $         -       $         30,056   $          -      $          -      $            -   $         -     $         -

                                Priority/Secured Taxes




Case 16-29505-beh
                             2a Dodge County Treasurer - 2015 property taxes                                  $        4,882   $            -     $       4,882     $            -     $        48.82    $        5,126    $            -   $         -     $         -
                             2a Fond Du Lac , City of                                                         $        2,648   $          2,648   $         -       $            -     $          -      $          -      $            -   $         -     $         -
                             2a Internal Revenue Service - Secured (Satisfied from Sale Proceeds of
                                CO Property)                                                                  $      147,109   $            -                       $            -     $          -      $          -      $            -   $         -     $         -
                             2b Internal Revenue Service - Priority                                           $       47,319   $            -     $      47,319     $            -     $       473.19    $       49,685    $            -   $         -     $         -
                             2c WI Department of Revenue                                                      $        9,707   $            -     $       9,707                        $        97.07    $       10,192    $            -   $         -     $         -
                             2c WI Department of Revenue                                                      $       21,774   $            -     $      21,774     $            -     $       217.74    $       22,863    $            -   $         -     $         -
                                   Total                                                                      $      233,438   $          2,648   $      83,681     $            -     $          837    $       87,865    $            -   $         -     $         -




Doc 241
                                    Secured Creditors
                             3a     BMO Harris (5.25%)                                                        $       64,153   $          -       $      64,153     $            -     $          354    $        1,771    $        4,251   $       4,251   $       4,251
                             3b     Ditech -1 (Satisfied from sale proceeds of CO Property)                   $      183,108   $      183,108     $           0     $            -     $            0    $            0    $            0   $           0   $           0
                             3c     Ditech - 2 (6.25%, amo 30 years, 30 year term) Escrow $117.13             $      100,266   $       10,494     $      89,772     $            -     $          670    $        3,349    $        8,038   $       8,038   $       8,038
                             3d     JP Morgan Chase Bank (4.625%, amo. 40 years, 30 year term)
                                    Escrow $361.22                                                            $       56,272   $            -     $      64,953     $            -     $          658    $        3,292    $        7,902   $       7,902   $       7,902
                             3e     SN Servicing/MTGLQ Investors, L.P. Escrow (no escrow)                     $       70,920   $            -     $      70,920     $            -     $          403    $        2,013    $        2,416   $         -     $         -
                             3f     Old National Bank (4.05%, 5 year term) (no escrow)                        $       23,737        N/A           $      26,000     $            -     $          229    $        1,145    $        1,374   $         -     $         -
                             3g     Seterus 1 - subservicer to Fannie Mae (4.75%, amo 30 years) maturity
                                    date remains 12/1/2035; Escrow $240.93                                    $      229,554   $       17,656     $     211,898     $            -     $        1,346    $        6,731    $      16,155    $      16,155   $      16,155
                             3h     Seterus 2 - subservicer to Fannie Mae (4.75% fixed interest plus escrow
                                    until date of sale) maturity date remains May 1, 2035; Escrow $337.52     $      218,103   $       21,674     $     196,429     $            -     $        1,362    $        6,811    $        8,173   $         -     $         -
                             3i     Toyota Motor Credit Corporation                                           $       17,842   $        6,200     $      11,642     $            -     $          825    $        4,127    $        9,079   $         -     $         -
                             3j     Deutsche Bank - SLS (5.25% variable, amo 30 years, 30 year term)
                                    Escrow $353.62                                                            $      185,802   $       23,487     $     162,315     $            -     $        1,250    $        6,250    $      14,999    $      14,999   $      14,999
                             3k     CCAP Auto Lease LTD                                                       $        1,920   $        1,920     $         -       $            -     $          -      $          -      $         -      $         -     $         -
                                                                                                      Total   $    1,151,677   $      264,538     $     898,082     $            -     $        7,098    $       35,490    $      72,388    $      51,346   $      51,346

                              4     Unsecured Creditors                                                       $       43,109                      $      43,109     $         43,109   $          -

                              5     Equity




Entered 10/26/18 10:08:33
                                    Amount for Real Estate Taxes (not escrowed)                               $          -     $            -     $         -       $            -     $          426    $     2,131.80    $            -   $         -     $         -

                                    Total Debt Payments                                                                                                             $         73,165   $        8,361    $      125,487    $      72,388    $      51,346   $      51,346

                                    Net Cash Flow For Period                                                                                                        $         30,284   $       (2,163)   $      (94,498) $        (13,372) $        7,670   $      (1,030)
                                    Est. Sale Proceeds from Future Sale of Fond Du Lac Properties2 and
                                    Arizona Property3                                                                                                                                                    $      100,000    $      90,000
                                    Net Cummulative Cash Flow                                                                                                       $         30,284                     $       35,786    $     112,414    $     120,085   $    119,055

                                    Notes
                                    (1) Amount is per June, 2018 MOR plus sale proceeds from CO
                                    Property Sale; assumes cash flow breaks even through Effective Date.




Page 31 of 43
                                    (2) Proceeds from sale of Fond Du Lac Properties in 2018.
                                    (3) Assumes sale of Goodyear Property in 2019.
                            James W. Ehlers                                                                                                                     Addendum 2: Cash Flow Projections
                            Case No. 16-29505-BEH                                                                                                                 [As Modified October 5, 2018]

                            Monthly Operating Reports                          2017                                                                     2018                                                                                           MOR     Est. Effective
                                                                                                                                                                                                                                                      7 Month
                                                                           Aug 15 to 31         Sep           Oct           Nov           Dec           Jan            Feb           Mar          Apr           May           Jun           Jul       Averages      Aug                 Sep               Oct               Nov            Dec
                            Revenue
                            Health Care Income (Personal)                  $       -        $    -        $    -        $      -      $ 6,479       $ 1,179       $ 2,413        $ 4,408      $ 1,765       $ 4,776       $    2,154    $    5,011    $    3,101     $    3,101    $     3,101       $     3,101       $     3,101    $     3,101
                            Health Temps, Inc. (S-Corp)                    $     3,185      $ 9,986       $ 15,459      $    3,056    $ 15,675      $ 6,774       $ 8,437        $ 11,330     $ 9,055       $ 5,951       $   10,937    $   11,138    $    9,089     $    9,089    $     9,089       $     9,089       $     9,089    $     9,089
                            Interest                                       $         1      $      0      $      0      $        0    $      0      $      0      $      0       $      0     $      0      $      0      $        0    $        0    $        0     $        0    $         0       $         0       $         0    $         0
                            Payroll Income - Corrected to Gross            $     5,000      $ 5,000       $ 5,000       $    5,000    $ 5,000       $ 5,000       $ 5,000        $ 5,000      $ 5,000       $ 5,000       $    5,000    $    5,000    $    5,000     $    5,000    $     5,000       $     5,000       $     5,000    $     5,000
                            Totals                                         $     8,186      $ 14,986      $ 20,459      $    8,056    $ 27,153      $ 12,953      $ 15,850       $ 20,738     $ 15,820      $ 15,727      $   18,092    $   21,150    $   17,190     $   17,190    $    17,190       $    17,190       $    17,190    $    17,190

                            Personal & S-Corp Expenses
                            Accounting Fees (Accrual Through 7/31/2018) $          (60)     $     (328)   $   (1,656)   $   (1,264)   $     (791)   $     (640)   $      (600)   $    (864) $       (752)   $     (624)   $   (1,408)   $     (856)   $      (821)   $      -      $ (2,032) $               -         $ (5,056) $            -
                            Legal Fees (Accrual Through 7/31/2018)       $      (3,033)     $   (2,124)   $   (2,902)   $   (2,979)   $   (3,245)   $   (6,126)   $      (622)   $ (1,139) $      (2,914)   $   (5,505)   $   (6,812)   $   (4,554)   $    (3,953)   $      -      $ (21,341) $              -         $ (25,000) $           -
                            Miscellaneous Lumped Expenses                $      (4,489)     $   (5,499)   $   (5,218)   $   (4,377)   $   (5,049)   $   (5,638)   $    (4,534)   $ (11,197) $     (6,306)   $   (5,321)   $   (5,018)   $   (5,953)   $    (5,544)   $   (5,544)   $ (5,544) $            (5,544)      $ (5,544) $         (5,544)
                            Payroll Expenses Correct to Net              $      (3,543)     $   (3,925)   $   (3,925)   $   (3,925)   $   (3,925)   $   (3,925)   $    (3,925)   $ (3,925) $      (3,925)   $   (3,925)   $   (3,925)   $   (3,925)   $    (3,925)   $   (3,925)   $ (3,925) $            (3,925)      $ (3,925) $         (3,925)




Case 16-29505-beh
                            Principal & Interest Expense Personal &
                            Rental (Classes 3a - 3k)
                                                                         $      (1,817) $       (7,931) $     (7,945) $     (8,002) $     (8,023) $ (8,028) $          (8,112) $     (8,162) $    (8,403) $     (7,715) $     (9,696) $ (13,273) $         (9,056) $     (7,098) $      (7,098) $         (7,098) $         (7,098) $      (7,098)
                            Property Taxes - Mayville residence
                            (included in P&I Expense per Plan Summary) $              -     $      -      $         -   $      -      $      -      $ (1,747) $           -      $      -     $      -      $      -      $         -   $   (1,879) $       (518) $         -      $          -      $          -      $       -      $       -
                            Trustee Fee (assumes administratively close
                            case to reduce fees on or before 12/31/2018) $         -    $         -    $       (325) $       (325) $        -    $         -    $       (975) $        -    $       -    $      (1,625) $        -    $        -    $       (371) $         -    $         -    $            -    $            -    $         -
                            Medicare/FICA - Corrected to 15.3%           $        (765) $        (765) $       (765) $       (765) $       (765) $        (765) $       (765) $       (765) $      (765) $        (765) $       (765) $       (765) $       (765) $        (765) $        (765) $           (765) $           (765) $        (765)




Doc 241
                            Other Payroll Taxes                          $         -    $         -    $        -    $        -    $        (42) $         -    $        -    $        (42) $       -    $         (17) $        -    $        -    $         (8) $         -    $         -    $            -    $            -    $         -
                            Priority/Secured Taxes (Classes 2a - 2f,
                            assumes Fond Du Lac Properties Sold 2018) $            -        $     -       $     -    $     -          $     -       $     -    $     -           $     -      $     -    $     -          $     -       $     -       $     -        $    (837)    $    (837)        $    (837)        $    (837)     $    (837)
                            Federal Tax Withholding Deposit              $        (750)     $    (750)    $    (750) $    (750)       $    (750)    $    (750) $    (750)        $    (750)   $    (750) $    (750)       $    (750)    $    (750)    $    (750)     $    (750)    $    (750)        $    (750)        $    (750)     $    (750)
                            Federal Tax Estimate per Tax Estimate        $         -        $     -       $ (15,412) $     -          $     -       $     -    $     -           $     -      $ (26,076) $     -          $     -       $     -       $ (3,725)      $     -       $     -           $     -           $     -        $     -
                            State Tax Withholding Deposit                $         -        $     -       $     -    $     -          $     -       $     -    $     -           $     -      $     -    $     -          $     -       $     -       $     -        $     -       $     -           $     -           $     -        $     -
                            State Tax Estimate per Tax Estimate          $         -        $     -       $ (6,792) $      -          $     -       $ (3,900) $     (325)        $    (325)   $ (5,938) $      -          $     -       $     -       $  (1,498)     $     -       $     -           $     -           $     -        $     -
                            Total Personal Expenses                      $     (14,458)     $ (21,323)    $ (45,689) $ (22,387)       $ (22,590)    $ (31,519) $ (20,608)        $ (27,169)   $ (55,829) $ (26,247)       $ (28,374)    $ (31,955)    $ (30,935)     $ (18,919)    $ (42,292)        $ (18,919)        $ (48,975)     $ (18,919)

                            Net of Rental Income & Expense for
                            Milwaukee, Fish Creek, Naples from MOR
                            Except Principal & Interest Expenses           $          (60) $    (4,162) $       642     $    (558) $      (3,747) $      4,024    $    (5,469) $      2,395   $   (3,854) $     (1,267) $     (2,277) $           (8) $     (922) $             (8) $             (8) $             (8) $          (8) $          (8)
                            Net of Rental Income & Expense for
                            Goodyear AZ Property from MOR Except
                            Principal & Interest Expenses (sold in July
                            2019)                                          $          673   $    (860) $       2,146    $     708     $    1,168    $     (249) $       1,279    $    1,301   $   (1,149) $      (204) $      (1,017) $     (1,322) $       (194) $        (194) $        (194) $           (194) $           (194) $        (194)
                            Net of Rental Income & Expense for
                            Dumount CO Property from MOR Except
                            Principal & Interest Expenses (sold in July    $      (609) $         366     $    (737) $      (1,476) $        -      $         (58) $    2,074    $    1,764   $    4,191    $    (919) $      (1,018) $     (3,253) $        397     $      -      $          -      $          -      $       -      $       -




Entered 10/26/18 10:08:33
                            Net of Rental Income & Expense for 248
                            Fond du Lac Property from MOR Except
                            Principal & Interest Expenses (sold in July
                            2019)                                          $    (1,343) $         549     $     886     $    1,090    $    1,300    $   (2,323) $        854     $     497    $    1,088    $    1,300    $     731     $     (309) $        262     $     262      $     262         $     262         $     262      $     262
                            Net of Rental Income & Expense for 364
                            Fond du Lac Property from MOR Except
                            Principal & Interest Expenses (sold in July
                            2019)                                          $          500   $    1,250    $     799     $    1,080    $     891     $      356    $      449     $    1,105   $    1,019    $    1,250    $     586     $    1,135    $      843     $     843      $     843         $     843         $     843      $     843
                            Total Net of Rental Income & Expense from
                            MOR Except Principal & Interest Expenses       $      (839) $       (2,856) $      3,736    $     844     $    (388) $       1,751    $     (814) $       7,062   $    1,295    $     159     $   (2,994) $     (3,757) $        386     $     903     $      903        $      903        $      903     $      903
                            Amount for RE Taxes (not escrowed) -
                            assumes Fond Du Lac Properties (sold in July
                            2019)                                                                                                                                                                                                                                  $       (426) $    (426) $               (426) $    (426) $               (426)




Page 32 of 43
                            Projected Cash Flow                            $    (7,110) $       (9,193) $ (21,495) $ (13,488) $            4,175    $ (16,815) $       (5,572) $       631    $ (38,714) $ (10,361) $ (13,277) $ (14,562) $               (13,359) $     (1,321) $ (24,694) $             (1,321) $ (31,377) $             (1,321)
                            James W. Ehlers                                                       Addendum 2: Cash Flow Projections
                            Case No. 16-29505-BEH                                                   [As Modified October 5, 2018]

                                    Plan            2019            2020            2021

                                 Annualized     Calendar Year Calendar Year Calendar Year

                             $       37,210     $    37,210     $     37,210    $    37,210
                             $      109,069     $   109,069     $    109,069    $   109,069
                             $            1     $         1     $          1    $         1
                             $       60,000     $    60,000     $     60,000    $    60,000
                             $      206,281     $   206,281     $    206,281    $   206,281


                             $           -      $        -      $        -      $        -
                             $           -      $        -      $        -      $        -
                             $       (66,529)   $    (66,529)   $    (66,529)   $    (66,529)
                             $       (47,100)   $    (47,100)   $    (47,100)   $    (47,100)




Case 16-29505-beh
                             $       (85,177) $      (72,388) $      (51,346) $      (51,346)

                             $             -    $          -    $          -    $          -

                             $           -    $          -    $          -    $          -
                             $        (9,180) $       (9,180) $       (9,180) $       (9,180)




Doc 241
                             $           (59) $          (59) $          (59) $          (59)

                             $ (10,041.74) $             -      $        -      $        -
                             $     (9,000) $          (9,000)   $     (9,000)   $     (9,000)
                             $        -    $         (11,000)   $    (11,000)   $    (16,000)
                             $        -    $          (3,900)   $     (3,900)   $     (3,900)
                             $        -    $            (400)   $       (400)   $     (4,100)
                             $   (227,028) $        (219,556)   $   (198,513)   $   (207,213)



                             $             (97) $          (97) $          (97) $          (97)



                             $        (2,334) $       (1,167) $            -    $          -


                             $             -    $          -    $          -    $          -




Entered 10/26/18 10:08:33
                             $         3,150    $      1,575    $          -    $          -



                             $        10,114    $      5,057    $          -    $          -

                             $        10,833    $      5,368    $          (97) $          (97)


                             $        (5,116) $       (2,558) $          -      $        -




Page 33 of 43
                             $       (15,846) $      (10,873) $        7,670    $     (1,030)
                            James W. Ehlers                                                                         Addendum 3: Misc. Lumped Expenses
                            Case No. 16-29505-BEH

                            Monthly Operating Reports                2017                                                                        2018                                                                                                 MOR
                                                                                                                                                                                                                                                     7 Month
                                                                 Aug 15 to 31        Sep            Oct            Nov            Dec            Jan            Feb           Mar            Apr            May            Jun            Jul        Averages
                            Lump-Expenses
                            Automobile Expense                   $      (425)    $      (35)    $     (149)    $      (23)    $      (43)    $      (98)    $      (29)    $    (103)    $      (35)    $      (28)    $     (225)    $      (29)    $ (78.09)
                            Contribution                         $      (180)    $     (300)    $     (240)    $     (240)    $     (240)    $     (240)    $     (360)    $    (360)    $     (300)    $     (240)    $     (120)    $      -       $(231.43)
                            Dues and subscriptions               $       (45)    $      (99)    $     (102)    $     (100)    $     (103)    $      (90)    $     (105)    $    (284)    $     (186)    $      (66)    $      (91)    $     (146)    $ (138)
                            Gasoline                             $      (301)    $     (624)    $     (783)    $     (721)    $     (699)    $     (606)    $     (588)    $    (571)    $     (577)    $     (532)    $     (766)    $     (767)    $ (630)
                            Gifts                                $       -       $      -       $      -       $      -       $     (900)    $      -       $      -       $     -       $      -       $      -       $      -       $      -       $    -
                            Groceries                            $       (54)    $      (58)    $      (99)    $     (126)    $      (69)    $      (90)    $      (59)    $     (55)    $      (69)    $     (290)    $     (125)    $      (95)    $ (112)
                            Haircut                              $       -       $      -       $      (19)    $      (19)    $      (19)    $      -       $      -       $     (20)    $      (19)    $      -       $      (19)    $      (17)    $    (11)
                            Health Insurance                     $      (871)    $     (871)    $     (871)    $     (871)    $   (1,121)    $   (1,161)    $   (1,161)    $ (1,161)     $   (1,161)    $      (40)    $   (1,161)    $   (2,282)    $ (1,161)
                            Insurance Expense                    $      (182)    $     (861)    $     (621)    $     (225)    $     (553)    $     (185)    $     (185)    $    (897)    $     (826)    $     (186)    $     (871)    $     (126)    $ (468)
                            License & Fees                       $       (10)    $      (26)    $      -       $      -       $      -       $      -       $      -       $     -       $     (203)    $      -       $      (90)    $      -       $    (42)




Case 16-29505-beh
                            Meals & Entertainment                $      (449)    $     (708)    $     (725)    $     (622)    $     (494)    $   (1,007)    $     (612)    $    (544)    $     (634)    $   (1,562)    $     (438)    $     (292)    $ (727)
                            Medical Expense                      $         (8)   $     (247)    $      (70)    $     (304)    $     (265)    $      (14)    $      (21)    $    (168)    $     (449)    $      (19)    $      (21)    $     (527)    $ (174)
                            Movies                               $       -       $        (8)   $        (8)   $        (8)   $        (8)   $        (8)   $        (8)   $       (8)   $        (8)   $        (8)   $        (8)   $        (8)   $      (8)
                            Music                                $       -       $      -       $      -       $      -       $      -       $      -       $      -       $     -       $     (130)    $      -       $      -       $      -       $    (19)
                            New Furnace/Hot Water Heater         $       -       $      -       $      -       $      -       $      -       $      -       $      -       $ (5,159)     $      -       $      -       $      -       $      -       $    -
                            Office Supplies                      $       (78)    $      (74)    $      -       $        (8)   $      -       $      -       $      (21)    $     -       $      -       $      -       $      -       $      -       $      (3)




Doc 241
                            Parking & Tolls                      $       -       $      -       $      -       $      -       $      -       $      -       $      -       $     -       $      -       $     (122)    $      -       $      -       $    (17)
                            Political Contribution               $       -       $      -       $      -       $      -       $      -       $      -       $      -       $     -       $      (50)    $      -       $      -       $      -       $      (7)
                            Postage                              $       (93)    $      (97)    $      -       $      (63)    $      -       $      (50)    $      -       $     (43)    $      (52)    $        (3)   $      (50)    $      (50)    $    (35)
                            Repairs and Maintenance              $       -       $      -       $      -       $      -       $      -       $      -       $      -       $    (120)    $      -       $      -       $      -       $      -       $    (17)
                            Retail                               $      (592)    $     (977)    $     (244)    $     (537)    $      (72)    $   (1,118)    $     (604)    $    (790)    $     (356)    $   (1,068)    $     (415)    $     (795)    $ (735)
                            Software                             $       (10)    $      -       $      (20)    $      -       $      (10)    $      (20)    $      -       $     (20)    $      (10)    $      (10)    $      (16)    $      (20)    $    (14)
                            Tax Preparation                      $       (60)    $      -       $     (700)    $      -       $      -       $     (120)    $      -       $    (194)    $     (400)    $     (720)    $     (126)    $      (93)    $ (236)
                            Telephone Expense                    $       (71)    $     (244)    $     (244)    $     (220)    $     (244)    $     (249)    $     (279)    $    (246)    $     (349)    $     (130)    $     (277)    $     (353)    $ (269)
                            Training                             $       -       $      -       $      -       $      (49)    $      -       $      -       $      -       $     -       $      (46)    $      -       $      -       $      (70)    $    (17)
                            Travel Expense                       $      (894)    $      -       $      -       $      -       $     (111)    $      (55)    $     (166)    $    (166)    $     (195)    $     (200)    $      -       $      -       $ (112)
                            Utilities                            $      (166)    $     (270)    $     (324)    $     (240)    $      (98)    $     (525)    $     (336)    $    (288)    $     (254)    $      (97)    $     (199)    $     (281)    $ (283)
                            Total Miscellaneous Lumped Expense   $    (4,489)    $   (5,499)    $   (5,218)    $   (4,377)    $   (5,049)    $   (5,638)    $   (4,534)    $ (11,197)    $   (6,306)    $   (5,321)    $   (5,018)    $   (5,953)    $ (5,544)




Entered 10/26/18 10:08:33
Page 34 of 43
                            James W. Ehlers                                                       Addendum 4: Liquidation Analysis
                            Case No. 16-29505-BEH

                                                                                                       Estimated Net
                                                                                    Est. Costs of      Liquidation    Amt. to pay to Claimed     Balance
                            Sale of Real Property & FixturesLiquidation Value       Liquidation        Value          Secured Debt Exemption     Available                Notes
                            606 Wood Ct., Mayville, WI       $              119,250 $            7,155 $      112,095 $      51,272  $    75,000 $         -              Broker's fee of 6%.
                                                                                                                                                                          Broker's fee of 6%; Results in
                            3736 S. North Haven Dr., Fish                                                                                                                 incresae to unsecured claims
                            Creek, WI                        $               168,750    $         10,125    $     158,625    $     212,898 $            -    $        -   of $54,273.
                            364 4th St., Fond Du Lac, WI     $                70,050    $          4,203    $      65,847    $      61,685 $            -    $      4,162 Broker's fee of 6%.
                            248 Elm St., Fond Du Lac, WI     $                69,375    $          4,163    $      65,213    $      26,000 $            -    $     39,213 Broker's fee of 6%.
                            15695 W. Earl Dr., Goodyear,
                            AZ                               $               231,000    $         13,860    $     217,140    $     195,683 $            -    $     21,457 Broker's fee of 6%.
                                                                                                                                                                          Broker's fee of 6%. Results in




Case 16-29505-beh
                            486 Countryside Dr., Naples,                                                                                                                  increase to unsecured claims
                            FL                               $               229,500    $         13,770    $     215,730    $     226,469 $            -    $        -   of $10,739.
                            22714 Hwy 6 #5945, Dillon,
                            CO                               $               243,750    $         14,625    $     229,125    $     183,108 $            -    $     46,017 Broker's fee of 6%.
                                                                                                                                                                          Broker's fee fo 6%; Results in




Doc 241
                            1550 N. Warren Ave., 110,                                                                                                                     increase to unsecured claims
                            Milwaukee, WI                    $                72,000    $           4,320   $       67,680   $     100,266 $            -    $        -   $32,586.

                            Cash Accounts (as of filing)     $                  4,500                                                        $      4,500    $        -
                            Personal Property (less cash
                            and automobiles)                 $                18,113    $           1,811   $       16,301   $         -   $       10,600    $      5,701 10% cost of sale
                            Automobiles                      $                17,649    $           1,765   $       15,884   $      11,642 $        4,000    $        242 10% cost of sale
                            Avoidable Transfers              $                   -                          $          -                                     $        -
                            Totals                                                                                                                           $    116,792

                            Chapter 7 Trustee Fees
                            (§326(a))                                                                                                                        $      5,840
                            Estimated Chapter 11




Entered 10/26/18 10:08:33
                            Administrative Expenses                                                                                                          $     25,000
                            Estimated Priority Claims                                                                                                        $    190,790
                            Amount remaining to pay
                            unsecured creditors:                                                                                                             $   (104,837)
                                                                                                                    3
                            Estimated Dividend to Unsecured Creditors Based Upon Unsecured Claims of $140,000.                                                      0.00%

                            Notes:




Page 35 of 43
                            1
                             This sheet is a liquidation analysis in the event this case were converted to a Chapter 7 as of the petition date.
                             The total amount owed to secured creditors is $1,046,000 not including secured tax claims.
                             The total amount of unsecured claims for this analysis is $140,000 based upon filed proof of claims and the deficiency portion of secured claims in a Chapter 7 liquidation.
                            James W. Ehlers                                                         Addendum 4: Liquidation Analysis
                            Case No. 16-29505-BEH
                            2
                                Real property value is valued based upon scheduled value less a 25% discount for liquidation.
                            3
                                The Debtors' analysis shows Class 5 Unsecured Creditors receiving no distribution in a Chapter 7 liquidation.




Case 16-29505-beh
Doc 241
Entered 10/26/18 10:08:33
Page 36 of 43
                                  Addendum 5.0
                     Executory Contracts and Unexpired Leases
                         Pursuant to Article VI of the Plan



Description of Executory Contract or Unexpired Lease             Arrearage


   There are none.                                               $0.00




                                         30




     Case 16-29505-beh     Doc 241   Entered 10/26/18 10:08:33   Page 37 of 43
                              Addendum 6.0

Order Approving Loan Modification Agreement with JP Morgan Chase




                                  31




Case 16-29505-beh   Doc 241    Entered 10/26/18 10:08:33   Page 38 of 43
THE FOLLOWING ORDER
IS APPROVED AND ENTERED
AS THE ORDER OF THIS COURT:

DATED: June 28, 2018
                                                         Beth E. Hanan
                         UNITED STATES BANKRUPTCY  COURT
                                               United StatesFOR THE
                                                             Bankruptcy                  Judge
                              EASTERN DISTRICT OF WISCONSIN


 IN RE                                                  Chapter: 11
 James W. Ehlers dba Health Temps, Inc.
                                                        Case No. 16-29505-beh
        Debtor.


  ORDER GRANTING MOTION OF JPMORGAN CHASE BANK, N.A. TO VALIDATE LOAN
                      MODIFICATION AGREEMENT

        Pursuant to the motion of JPMorgan Chase Bank, N.A. for the validation of a loan modification

agreement between the parties with respect to the property located at 606 Wood Ct, Mayville, Wisconsin

53050, and there being no opposition to that motion,

IT IS HEREBY ORDERED as follows:

        1. TheVWD\RI86&LVPRGLILHGand annulled to the datethe petition was filed so as

to validate the loan modification agreement between the parties.

        2. This order is effective upon its entry.


                                                     #####




      Case 16-29505-beh  Doc 241DocEntered
            Case 16-29505-beh              10/26/18
                                    183 Filed       10:08:33
                                               06/29/18    PagePage
                                                                1 of 139 of 43
                              Addendum 7.0

             Order Approving Stipulation with Toyota




                                  32




Case 16-29505-beh   Doc 241    Entered 10/26/18 10:08:33   Page 40 of 43
THE FOLLOWING ORDER
IS APPROVED AND ENTERED
AS THE ORDER OF THIS COURT:

DATED: February 27, 2018
                                                  Beth E. Hanan
                                                  United States Bankruptcy Judge

                IN THE UNITED STATES BANKRUPTCY COURT
                 FOR THE EASTERN DISTRICT OF WISCONSIN
                            MILWAUKEE DIVISION
______________________________________________________________________________
In re:                                    Chapter 11

James W. Ehlers,                          Case No. 16-29505-BEH
                  Debtor.
______________________________________________________________________________

                      ORDER APPROVING STIPULATION
______________________________________________________________________________

      The Court has reviewed the Stipulation filed January 22, 2018 between the Debtor and
Toyota Motor Credit Corporation, its successors and/or assignees, resolving the motion for
abandonment and relief from the automatic stay as to the Debtor’s 2014 Toyota Camry, VIN:
4T4BF1FK7ER356078.

        IT IS THEREFORE ORDERED: the stipulation, which is attached to this order, is
approved, and the parties are authorized to act in accordance with its terms. The motion
for abandonment and relief from the stay is GHHPHGZLWKGUDZQDVRIWKHILOLQJRIWKHVWLSXODWLRQ
subject to the conditions stated in the stipulation.

                                             #####




     Case 16-29505-beh  Doc 241DocEntered
           Case 16-29505-beh              10/26/18
                                   134 Filed       10:08:33
                                              02/27/18    PagePage
                                                               1 of 341 of 43
                     UNITED STATES BANKRUPTCY COURT
                       EASTERN DISTRICT OF WISCONSIN
______________________________________________________________________________
In re:
                                                Chapter 11
       James W. Ehlers                          Case No. 16-29505-BEH

                        Debtor.
______________________________________________________________________________

    STIPULATION RESOLVING THE MOTION OF TOYOTA MOTOR CREDIT
         CORPORATION FOR ABANDONMENT AND RELIEF FROM THE
        AUTOMATIC STAY AND PROVIDING ADEQUATE PROTECTION
______________________________________________________________________________
      This matter came before the Court on the motion (“Motion”) of Toyota Motor Credit

Corporation (“Toyota”) seeking an order for abandonment and relief from the automatic stay with

respect to the Debtor’s 2014 Toyota Camry, VIN:4T4BF1FK7ER356078 (the “Vehicle”). (See

Docket No. 116.)

           WHEREAS, the Debtor is a pharmacist and provides temporary services to pharmacies

filling in for vacancies. The Debtor’s job requires him to travel extensively. The Vehicle is

necessary for his employment.

           NOW, THEREFORE, to resolve the Motion, the parties hereby stipulate and agree to the

following terms:

           1.         Beginning on February 28, 2018, the Debtor shall pay a monthly adequate protection

payment to Toyota in the amount of $141.98 (“Payment”) with respect to the Vehicle. The Payment

shall continue monthly, due to Toyota by the 28th day of each month and shall be drawn by check

from the Debtor’s accounts. The payment shall be made payable to Toyota Motor Credit

Corporation, and the mailing address for payment is P.O. Box 9490, Cedar Rapids, IA 52409-9490.

Evan P. Schmit
Kerkman Wagner & Dunn
839 N. Jefferson St., Ste. 400
Milwaukee, WI 53202
Phone: 414.277.8200
Facsimile: 414.277.0100
Email:eschmit@kwdlaw.com                                   1


        Case 16-29505-beh  Doc 241DocEntered
              Case 16-29505-beh              10/26/18
                                      134 Filed       10:08:33
                                                 02/27/18    PagePage
                                                                  2 of 342 of 43
        2.      The Payment shall constitute sufficient adequate protection under 11 U.S.C § 361 and

shall satisfy any interest on Toyota’s allowed secured claim under 11. U.S.C § 506(b).

        3.      In addition to the Payment, the Debtor shall pay to Toyota a catch up payment of

$6,260.45 for all past due post-petition amounts as described in the Motion (the “Catch-up

Payment”) by end of business, Tuesday, July 31, 2018. The Catch-up Payment will be issued from

the mileage account of Health Temps, Inc., the Debtor’s business. The mileage account is a separate

account funded by the mileage cost Health Temps charges to its clients. The purpose of the mileage

account is to pay for automotive expenses and repairs.

        4.      In the event the Debtor fails to timely make either the Catch-up Payment or Payment,

Toyota shall give notice to the Debtor and/or Debtor’s Counsel of such failure, and the Debtor may

cure such failure within 30 days of receiving notice. If the Debtor fails to cure, Toyota may file an

Affidavit of Default and proposed order for abandonment and relief from stay with respect to its

collateral.

        5.      This Stipulation shall control the rights of the parties until the end of the hearing

which confirms the Debtor’s plan of reorganization in this case.

        6.      The Debtors shall prepare and file any appropriate motion with the Court to approve

this Stipulation.

        Dated: January 22, 2018

        /s/ Michael Acevedo                                   /s/ Evan P. Schmit
        Michael Acevedo                                       Evan P. Schmit
        Cummisford, Acevedo & Associates, LLC                 Kerkman Wagner & Dunn
        Attorneys for Toyota                                  Attorneys for the Debtor

        P.O. Address:                                         P.O. Address:
        7071 S 13th Street, Ste. 100                          839 North Jefferson, St. Ste. 400
        Oak Creek, WI 53154                                   Milwaukee, WI 53202-3744
        Phone: 414.761.1700                                   Phone: 414.277.8200
        Facsimile: 414.255.3008                               Facsimile: 414.277.0100
        Email: mike.acevedo@cummisford.com                    Email: eschmit@kwdlaw.com

                                                  2
      Case 16-29505-beh  Doc 241DocEntered
            Case 16-29505-beh              10/26/18
                                    134 Filed       10:08:33
                                               02/27/18    PagePage
                                                                3 of 343 of 43
